DEAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see remarks page 3, filed 5/23/22, with respect to the 112 rejection of Claim 2 have been fully considered and are persuasive.  The 112 rejection of Claim 2 has been withdrawn. 
Applicant’s arguments, see remarks page 3, filed 5/23/22, with respect to the objection of Claims 3 and 10 have been fully considered and are persuasive.  The objections of Claims 3 and 10 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2020/0178490) in view of Lindthaler (DE 102016001750) and Evergreen Turf.
Regarding Claim 1, Taylor discloses a pet waste station system, for use by a domestic animal, comprising: a first unit (pad tray 100), having: a tray (tray 102) having a bottom, a series of walls (rigid side 101) having a perimeter and a ledge (Figure 1C), wherein said ledge extends around said perimeter of said series of walls and has a plurality of interlocking nodes (fastening element 103 and connection circular element 104).
Taylor fails to disclose a sod section having a volume of soil medium, a root system and a portion of live grass, wherein said sod section fits into said tray, and wherein said portion of live grass is grown in said sod section for a period of time in the range of 14-35 days such that said root system is established in order to survive said use by said domestic animal.
However, Lindthaler teaches a sod section having a volume of soil medium (substrate layer 3), a root system (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]) and a portion of live grass (plant layer 2; “in particular grass plants” Paragraph [0006]), wherein said sod section fits into said tray (bowl 7; Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet waste station of Taylor with the sod section of Lindthaler, in order to provide a familiar material on which to easily train dogs, as well as decrease the waste of excretion disposal.
Lindthaler further teaches the pet waste station for use by a domestic animal, wherein said portion of live grass is grown in said sod section for a period of time in the range of 14-35 days such that said root system is established in order to survive said use by said domestic animal. (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]).
While Lindthaler does not specifically disclose growing the grass for 14-35 days, Evergreen Turf teaches it taking 14-42 days for root growth in sod (“the process takes about two weeks for shallow roots and up to six weeks to establish deep root growth”) and Lindthaler teaches the grassing being rooted (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sod of Lindthaler with the growing period of Evergreen Turf, in order to ensure the grass is fully rooted, and easy to transport to customers.
Regarding Claim 2, Taylor, Lindthaler, and Evergreen Turf teach the pet waste station of Claim 1. Taylor further discloses the pet waste station system, further comprising: a second unit (“the interlocking modular animal training pad tray configured to be interlocked to a second interlocking modular animal training pad tray” Paragraph [0004]), having a tray (tray 102) having a bottom, a series of walls (rigid side 101) having a perimeter and a ledge (Figure 1C), wherein said ledge extends around said perimeter of said series of walls and includes a plurality of interlocking nodes (fastening element 103 and connection circular element 104), wherein, said plurality of interlocking nodes of said first unit and said plurality of interlocking nodes of said second unit are capable of engaging with one another to connect trays together such that a leakproof seal is formed (“the interlocking modular animal training pad tray configured to be interlocked to a second interlocking modular animal training pad tray via the at least one fastening element such that the interlocked modular animal training pad trays are overlapped preventing leaking between trays.” Paragraph [0004]). Additionally, Lindthaler teaches a sod section having a soil medium (substrate layer 3), a root system (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]) and a plurality of live grass (plant layer 2; “in particular grass plants” Paragraph [0006]), wherein said sod section fits into said tray (bowl 7; Figure 2).
Regarding Claim 4, Taylor, Lindthaler, and Evergreen Turf teach the pet waste station of Claim 2.
Taylor fails to disclose the pet waste station system, wherein said soil medium includes a soil modifier.
However, Lindthaler teaches the pet waste station system, wherein said soil medium includes a soil modifier (“the substrate layer may have granules of an absorbent, mineral material such as clay, expanded clay, pearlite, gravel and / or basalt,” Paragraph [0011]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet waste station of Taylor, with the soil modifier of Lindthaler, in order to fully absorb the liquid waste and prevent overflow from creating a mess.
Regarding Claim 5, Taylor, Lindthaler, and Evergreen Turf teach the pet waste station of Claim 4.
Taylor fails to disclose the pet waste station system, wherein said soil modifier is calcined clay.
However, Lindthaler teaches the pet waste station system, wherein said soil modifier is calcined clay (“the substrate layer may have granules of an absorbent, mineral material such as clay, expanded clay, pearlite, gravel and / or basalt,” Paragraph [0011]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet waste station of Taylor with the calcined clay of Lindthaler, in order to in order to fully absorb the liquid waste and prevent overflow from creating a mess, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 6, Taylor, Lindthaler, and Evergreen Turf teach the pet waste station of Claim 2. Taylor further discloses the pet waste station system, wherein said ledge of said tray includes small interlocking nodes (connection circular element 104) and large interlocking nodes (fastening element 103).
Regarding Claim 7, Taylor, Lindthaler, and Evergreen Turf teach the pet waste station of Claim 2. Taylor further discloses the pet waste station system, wherein said ledge of said tray includes at least one large interlocking node (fastening element 103) on each side of said ledge of said tray (Figure 1B).
Regarding Claim 8, Taylor, Lindthaler, and Evergreen Turf teach the pet waste station of Claim 2. Taylor further discloses the pet waste station system, wherein said interlocking nodes (fastening element 103) have a detent, such that said interlocking nodes can engage with one another (Figures 1A and 1C; “In one embodiment, the fastening element is a protruding ridge configured to snap into another protruding ridge of an additional interlocking modular animal training pad tray” Paragraph [0017]).
Regarding Claim 9, Taylor discloses a pet waste station system, for use by a domestic animal, comprising: a plurality of units (training pad tray 100), each unit having: a tray (tray 102) having a bottom, a series of walls (rigid sides 101) having a perimeter, and a ledge around said perimeter of said series of walls (Figure 1C), wherein said ledge has a plurality of interlocking nodes (fastening element 103 and connection circular element 104), and wherein said interlocking nodes of at least two trays engage with one another to connect said at least two trays together (“the interlocking modular animal training pad tray configured to be interlocked to a second interlocking modular animal training pad tray” Paragraph [0004]; Figure 2A).
Taylor fails to disclose a sod section having a volume of soil medium, a root system and a portion of live grass, wherein said sod section fits into said tray and wherein said portion of live grass is grown in said sod section for a period of time in the range of 14-35 days such that said root system is established in order to survive said use by said domestic animal.
However, Lindthaler teaches a sod section having a volume of soil medium (substrate layer 3), a root system (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]) and a portion of live grass (plant layer 2; “in particular grass plants” Paragraph [0006]), wherein said sod section fits into said tray (bowl 7; Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet waste station of Taylor with the sod section of Lindthaler, in order to provide a familiar material on which to easily train dogs, as well as decrease the waste of excretion disposal.
Lindthaler further teaches the pet waste station for use by a domestic animal, wherein said portion of live grass is grown in said sod section for a period of time in the range of 14-35 days such that said root system is established in order to survive said use by said domestic animal. (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]).
While Lindthaler does not specifically disclose growing the grass for 14-35 days, Evergreen Turf teaches it taking 14-42 days for root growth in sod (“the process takes about two weeks for shallow roots and up to six weeks to establish deep root growth”) and Lindthaler teaches the grassing being rooted (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sod of Lindthaler with the growing period of Evergreen Turf, in order to ensure the grass is fully rooted, and easy to transport to customers.
Regarding Claim 11, Taylor, Lindthaler, and Evergreen turf teach the pet waste station of Claim 9.
Taylor fails to disclose the pet waste station system, wherein said volume of soil medium includes a soil modifier.
However, Lindthaler teaches the pet waste station system, wherein said soil medium includes a soil modifier (“the substrate layer may have granules of an absorbent, mineral material such as clay, expanded clay, pearlite, gravel and / or basalt,” Paragraph [0011]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet waste station of Taylor, with the soil modifier of Lindthaler, in order to fully absorb the liquid waste and prevent overflow from creating a mess.
Regarding Claim 12, Taylor, Lindthaler, and Evergreen turf teach the pet waste station of Claim 11.
Taylor fails to disclose the pet waste station system, wherein said soil modifier is calcined clay.
However, Lindthaler teaches the pet waste station system, wherein said soil modifier is calcined clay (“the substrate layer may have granules of an absorbent, mineral material such as clay, expanded clay, pearlite, gravel and / or basalt,” Paragraph [0011]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet waste station of Taylor with the calcined clay of Lindthaler, in order to in order to fully absorb the liquid waste and prevent overflow from creating a mess, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 13, Taylor, Lindthaler, and Evergreen turf teach the pet waste station of Claim 9. Taylor further discloses the pet waste station system, wherein said ledge of said tray includes small interlocking nodes (connection circular element 104) and large interlocking nodes (fastening element 103).
Regarding Claim 14, Taylor, Lindthaler, and Evergreen turf teach the pet waste station of Claim 9. Taylor further discloses the pet waste station system, wherein said ledge of said tray includes at least one large interlocking node (fastening element 103) on each side of said ledge of said tray (Figure 1B).
Regarding Claim 15, Taylor, Lindthaler, and Evergreen turf teach the pet waste station of Claim 9. Taylor further discloses the pet waste station system, wherein said interlocking nodes (fastening element 103) have a detent, such that said interlocking nodes can engage with one another (Figures 1A and 1C; “In one embodiment, the fastening element is a protruding ridge configured to snap into another protruding ridge of an additional interlocking modular animal training pad tray” Paragraph [0017]).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Lindthaler and Evergreen Turf as applied to claims 2 and 9 above, and further in view of Martin et al. (WO 2018/182561).
Regarding Claim 3, Taylor, Lindthaler, and Evergreen Turf teach the pet waste station of Claim 2.
Taylor fails to disclose the pet waste station system, wherein a top surface of said bottom of said tray of said first and second units includes a plurality of raised members.
However, Martin teaches the pet waste station system, wherein a top surface of said bottom of said tray of said first and second units includes a plurality of raised members (elevation members 44; Figure 13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tray of Taylor with the raised members of Martin, in order to lift the absorbent material off the tray and prevent oversaturation of the soil medium, keeping the grass alive.
Regarding Claim 10, Taylor, Lindthaler, and Evergreen Turf teach the pet waste station of Claim 9.
Taylor fails to disclose the pet waste station system, wherein a top surface of said bottom of said tray of said units includes a plurality of raised members.
However, Martin teaches the pet waste station system, wherein a top surface of said bottom of said tray of said units includes a plurality of raised members (elevation members 44; Figure 13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tray of Taylor with the raised members of Martin, in order to lift the absorbent material off the tray and prevent oversaturation of the soil medium, keeping the grass alive.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindthaler (DE 102016001750) in view of Taylor (US 2020/0178490), Evergreen Turf, and Feld (US 2014/0090605).
Regarding Claim 16, Lindthaler discloses a method of preparing a pet waste station for use by a domestic animal, comprising the steps of: growing a portion of live grass (plant layer 2; “in particular grass plants” Paragraph [0006]) in a volume of soil medium (substrate layer 3) having an amount of calcined clay (“the substrate layer may have granules of an absorbent, mineral material such as clay, expanded clay, pearlite, gravel and / or basalt,” Paragraph [0011]), wherein said section of live grass develops a root system extending throughout said portion of soil medium (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]), such that said section of live grass, said volume of soil medium, said amount of calcined clay and said root system forming a sod section (“a layer of plants 2 from living plants, which are located on a subjacent substrate layer 3 rooted.” Paragraph [0033]). Lindthaler further teaches the method of preparing a pet waste station for use by a domestic animal, wherein said step of growing a portion of live grass in a volume of soil medium further comprises, growing said portion of live grass in said volume of soil medium for a period of time in the range of 14-35 days (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]).
While Lindthaler does not specifically disclose growing the grass for 14-35 days, Evergreen Turf teaches it taking 14-42 days for root growth in sod (“the process takes about two weeks for shallow roots and up to six weeks to establish deep root growth”) and Lindthaler teaches the grassing being rooted (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]). Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sod of Lindthaler with the growing period of Evergreen Turf, in order to ensure the grass is fully rooted, and easy to transport to customers.
Lindthaler fails to disclose cutting a plurality of sod sections into a plurality of desired shapes, providing a plurality of trays, each of said trays having a bottom, a series of walls having a perimeter, and a ledge around said perimeter of said series of walls, wherein said ledge has a plurality of interlocking nodes, and forming a plurality of units by fitting said plurality of said sod sections into said plurality of trays.
However, Feld teaches cutting a plurality of sod sections into a plurality of desired shapes (“wherein the living-grass, fully-disposable pet toilet unit may be constructed in a rectangular shape or other shape” Claim 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sod sections of Lindthaler with the cutting of desired shapes of sod as taught by Feld, in order for the user to choose the shape that best fits into their house without getting in the way.
Additionally, Taylor teaches providing a plurality of trays (tray 102), each of said trays having a bottom, a series of walls (rigid sides 101) having a perimeter, and a ledge around said perimeter of said series of walls (Figure 1C), wherein said ledge has a plurality of interlocking nodes (fastening element 103 and connection circular element 104), and forming a plurality of units by fitting said plurality of said sod sections into said plurality of trays (“the interlocking modular animal training pad tray configured to be interlocked to a second interlocking modular animal training pad tray” Paragraph [0004]; Figure 2A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of preparing a pet waste station of Lindthaler with the plurality of interlocking trays as taught by Taylor, in order for the user to arrange the trays in a convenient shape to fit into their house, and create larger shapes for larger pets.
Regarding Claim 17, Lindthaler, Taylor, Feld, and Evergreen Turf teach the method of preparing a pet waste system of Claim 16.
Lindthaler fails to disclose the method of preparing a pet waste station for use by a domestic animal, further comprising the step of: connecting said at least two of said plurality of units by engaging said plurality of interlocking nodes on at least two ledges of at least two trays together.
However, Taylor teaches the method of preparing a pet waste station for use by a domestic animal, further comprising the step of: connecting said at least two of said plurality of units by engaging said plurality of interlocking nodes on at least two ledges of at least two trays together (Figures 1A and 1C; “In one embodiment, the fastening element is a protruding ridge configured to snap into another protruding ridge of an additional interlocking modular animal training pad tray” Paragraph [0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of preparing a pet waste station of Lindthaler with the connecting of two trays using the interlocking nodes as taught by Taylor, in order for the user to arrange the trays in a convenient shape to fit into their house, and create larger shapes for larger pets.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Lindthaler, Evergreen Turf, and Feld as applied to claim 16 above, and further in view of Keating et al. (US 2012/0000428).
 Regarding Claim 18, Lindthaler, Taylor, Feld, and Evergreen Turf teach the method of preparing a pet waste system of Claim 16. Lindthaler further discloses the method of preparing a pet waste station for use by a domestic animal of claim 16, further comprising the step of: creating the trays out of recyclable material (“the marginal frame consists of a solid and transparent material such as Plexiglas“; “at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]; In this case, plexiglass is a recyclable material).
Lindthaler fails to disclose the step of disposing of said plurality of units by recycling said plurality of trays and planting said plurality of sod sections.
However, Keating teaches the step of disposing of said plurality of units by recycling said plurality of trays and planting said plurality of sod sections (“Organic-based fibers can include, but are not limited to… sabai grass” Paragraph [0022]; “it can be recycled via a compost pile, a garden, or the like,” Paragraph [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of preparing a pet waste station of Lindthaler with the recycling of Keating, in order to reduce the waste in landfills.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Lindthaler, Evergreen Turf, and Feld as applied to claim 16 above, and further in view of Fresh Patch.
Regarding Claim 21, Lindthaler, Taylor, Feld, and Evergreen Turf teach the method of preparing a pet waste system of Claim 16.
Lindthaler fails to disclose the method, wherein said step of growing a portion of live grass in a volume of soil medium further comprises, using a turfgrass with a high salt tolerance over 2,500 PPM TDS.
However, Fresh Patch teaches the method, wherein said step of growing a portion of live grass in a volume of soil medium further comprises, using a turfgrass with a high salt tolerance over 2,500 PPM TDS (“We utilize several different kinds of grass including rye, blue, fescue, zoysia and bermuda.”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grass of Lindthaler, with the various types of turfgrass with a high salt tolerance as taught by Fresh Patch, in order to prevent the grass from quickly dying under regular use.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lindthaler (DE 102016001750) in view of Taylor (US 2020/0178490), Evergreen Turf, Feld (US 2014/0090605), and Norman et al. (US 2015/0196004).
Regarding Claim 20, Lindthaler discloses a method of preparing a pet waste station for use by an end user for a domestic animal, comprising the steps of: growing a portion of live grass (plant layer 2; “in particular grass plants” Paragraph [0006]) in a volume of soil medium (substrate layer 3) having an amount of calcined clay (“the substrate layer may have granules of an absorbent, mineral material such as clay, expanded clay, pearlite, gravel and / or basalt,” Paragraph [0011]), wherein said section of live grass develops a root system extending throughout said portion of soil medium (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]), such that said section of live grass, said volume of soil medium, said amount of calcined clay and said root system forming a sod section (figure 1 and 2). Lindthaler further teaches the method of preparing a pet waste station for use by a domestic animal, wherein said step of growing a portion of live grass in a volume of soil medium further comprises, growing said portion of live grass in said volume of soil medium for a period of time in the range of 14-35 days (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]).
While Lindthaler does not specifically disclose growing the grass for 14-35 days, Evergreen Turf teaches it taking 14-42 days for root growth in sod (“the process takes about two weeks for shallow roots and up to six weeks to establish deep root growth”) and Lindthaler teaches the grassing being rooted (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sod of Lindthaler with the growing period of Evergreen Turf, in order to ensure the grass is fully rooted, and easy to transport to customers.
Lindthaler fails to disclose cutting a plurality of sod sections into a plurality of desired shapes, providing a plurality of trays, each of said trays having a bottom, a series of walls having a perimeter, and a ledge around said perimeter of said series of walls, wherein said ledge has a plurality of interlocking nodes, forming a plurality of units by fitting said plurality of said sod sections into said plurality of trays, and packaging said plurality of units, each in a cardboard box having a base, a lid and a latch and shipping said plurality of units to an end user.
However, Feld teaches cutting a plurality of sod sections into a plurality of desired shapes (“wherein the living-grass, fully-disposable pet toilet unit may be constructed in a rectangular shape or other shape” Claim 3) and shipping said plurality of units to an end user (“The integrated unit is designed to be delivered in its entirety and to be discarded in its entirety when the shipment of a new unit arrives.” Paragraph [0011]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sod sections of Lindthaler with the cutting of desired shapes of sod as taught by Feld, in order for the user to choose the shape that best fits into their house without getting in the way and to have modified the method of Lindthaler with the shipping of units as taught by Feld, in order to ensure the user can easily and quickly procure a new waste station when needed.
Additionally, Taylor teaches providing a plurality of trays (trays 102), each of said trays having a bottom, a series of walls (rigid sides 101) having a perimeter, and a ledge around said perimeter of said series of walls (Figure 1C), wherein said ledge has a plurality of interlocking nodes (fastening element 103 and connection circular element 104), forming a plurality of units by fitting said plurality of said sod sections into said plurality of trays (Figures 1A and 1C; “In one embodiment, the fastening element is a protruding ridge configured to snap into another protruding ridge of an additional interlocking modular animal training pad tray” Paragraph [0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of preparing a pet waste station of Lindthaler with the plurality of interlocking trays as taught by Taylor, in order for the user to arrange the trays in a convenient shape to fit into their house, and create larger shapes for larger pets.
Additionally, Norman teaches packaging said plurality of units, each in a cardboard (“Various types of materials can be used for the base and cover or lid of the pet waste system. For example, cardboard Paragraph [0032]) box having a base (base 203), a lid (lid 202) and a latch (slot 210 and tab 206; Figures 2 and 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet waste tray system of Lindthaler with the packaging of Norman, in order to have safe transportation so the tray can be shipped to customers without damaging the plant.

Response to Arguments
Applicant’s arguments filed 5/23/22 with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the Evergreen Turf reference, applicant’s remarks page 2 state “The Evergreen Turf publication fails to disclose a priority date prior to Applicant's filing date.” Examiner would like to point to the use of the Wayback Machine (https://archive.org/web/) which has the capability to show the history of a website. When the Evergreen Turf website is entered into the Wayback Machine, the contents of the article remain the same dating back to 2015 as shown in the screenshot below with the year 2015 circled in the bottom left hand corner.
[AltContent: oval]
    PNG
    media_image1.png
    1006
    962
    media_image1.png
    Greyscale

Regarding Claims 1, 9, 16, and 20, applicant states on page 4 of remarks “the article… does not disclose a period of time for rooting for the purposes of withstanding exposure to urine.” However, the Claim language merely states “and wherein said portion of live grass is grown in said sod section for a period of time in the range of 14-35 days such that said root system is established in order to survive said use by said domestic animal” in the apparatus claims 1 and 9 and “growing a portion of live grass in a volume of soil medium… for a period of time in the range of 14-35 days,” in method claims 16 and 20. Evergreen turf teaches the limitation of grass growing for 2-6 weeks to establish deep root growth, therefore the limitations as claimed are taught by Evergreen Turf.
Regarding Claims 5, 12, 16, and 20, applicant states in remarks page 5 “while discussing "clay" in its soil medium ("the substrate layer may have granules of an absorbent, mineral material, such as clay...") it fails to disclose "calcined clay" and therefore does not teach all of the limitations.” Examiner respectfully disagrees. Applicant fails to quote the rest of the paragraph used by the examiner in the rejection, in which the list includes expanded clay which is equivalent in this art to calcined clay. Additionally, this would be an obvious modification of Lindthaler, in order to fully absorb the urine in the waste station, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 18, applicant states in remarks page 5 “although Keating discloses a step of recycling the organic-based fibers via a compost pile, this does not teach the step of disclosing a plurality of units by recycling the trays and planting the sod sections as is discussed and disclosed in Applicant's patent.”  Examiner respectfully disagrees. In the rejection above as well as the previous rejection, Examiner states that Lindthaler teaches the plurality of trays being recyclable since they are made of plexiglass. Additionally, Keating teaches recycling the sabia grass in a compost pile as well as in a garden, which covers the limitation of planting the sod sections. 
Applicant’s arguments, see remarks page 6, filed 5/23/22, with respect to the rejection of claim 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Evergreen Turf. Evergreen Turf teaches the limitation “growing a portion of live grass in a volume of soil medium… for a period of time in the range of 14-35 days.” This can be seen in the currently presented rejection above.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642